DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 4-8 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Langa et al. (US 2015/0200105).
 	With respect to claims 1, 4-7 Langa describes a microstructure comprising: a substrate 50 having a front and rear side with a recess area extending from the front to the rear side; a window spanning inside the recess area formed by a optically transparent coating 64, which is exposed by a recess (second recess on the rear surface) and has a shape of a plane inclined with respect to the front side (fig. 4F, 5F, 6E; paragraphs 63, 69, 74, 80, 84).
 	With respect to claim 8, the optically transparent coating 64 would have a tensile stress.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Myoshi (US 2009/0116675).
 	With respect to claims 1-5, Myoshi describes a method comprising: a silicon substrate having a top/front surface and a bottom/rear surface and a recess extending from the front to the rear side;  a coating 84 on the substrate and the recess wherein the coating includes silicon oxide under silicon nitride films and has a shape of a plane inclined with respect to the front surface, which would provide claimed optically transparent materials that forms a window spanning the recess area and has a 
 	With respect to claims 6, 7, the coating of oxide and nitride layers 84 is at least partially exposed by a second recess on the rear side (fig. 11G).
 	With respect to claims, 8-10 the transparent oxides and nitrides described above would have a tensile stress and a compressive stress.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langa as applied to claim 1 above, and further in view of Myoshi (US 2009/0116675).
 	With respect to claims 1, 5-7, 9, 10 Langa describes a microstructure comprising: a substrate 50 having a front and rear side with a recess area extending from the front to the rear side; a window spanning inside the recess area formed by a optically 
With respect to claim 8, the optically transparent coating 64 would have a tensile stress.
Sampsell et al. (US 8,830,557), col. 64, lines 49-60, is cited to show prior art.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The applied prior art doesn’t describe that the micromechanical window structure has the recess area includes a surface perpendicular to the front side of the substrate, and a portion of the coating is formed on the surface of the recess area perpendicular to the front side of the substrate.  Langa 
Response to Arguments
Applicant’s remark that Myoshi’s diaphragm is not a window is found persuasive.  Applicant has not provided what would be structurally differences between Myoshi’s diaphragm and claimed window.  They both have an opening from the front to the rear side; therefore, Myoshi’s diaphragm would also provide claimed window.
 	It appears that applicant argues that Sampsell discloses that only a certain formation of silicon oxide and silicon nitride are transparent.  However, it is not clear wherein Sampsell discloses such teaching.  He discloses that “examples of the substantially transparent material include, but not limited to, oxides (e.g. SiO2, TiO2), nitrides (e.g. SiN3, SiN4) (col. 64, lines 52-56).  This indicates that all silicon oxides and silicon nitrides, in general, are transparent to some degrees; therefore, a coating of such materials would provide claimed coating is at least of transparent or translucent.   
  	In response to applicant’s conclusion that Myoshi’s teaching of silicon oxide and silicon nitride tailored for strength typically have a thickness which is incompatible with being optical transparent; therefore, there is no motivation to modify Langa’s teaching by using Myoshi’s silicon oxide and silicon nitride is found unpersuasive because applicant has not provide any facts to show that Myoshi’s silicon oxide and silicon nitride are not transparent.
	Furthermore applicant has not traversed the rejection that one skill in the art would use a structure with silicon oxide and silicon nitride because the materials being used would depend on the desired micromechanical devices and Myoshi teaches that 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/14/21